

115 HR 90 IH: Providing Veterans Overdue Care Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 90IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California (for herself, Mr. Poliquin, Ms. Pingree, Mr. DeSantis, Mr. Takano, Mr. Yoho, Mrs. Dingell, Mr. Thompson of California, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to carry out certain major medical facility leases
			 of the Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Providing Veterans Overdue Care Act of 2017. 2.Authorization of certain major medical facility leases of the Department of Veterans Affairs (a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility leases at the locations specified and in an amount for each lease not to exceed the amount specified for such location (not including any estimated cancellation costs):
 (1)For an outpatient clinic, Ann Arbor, Michigan, an amount not to exceed $17,093,000. (2)For an outpatient mental health clinic, Birmingham, Alabama, an amount not to exceed $6,971,000.
 (3)For an outpatient specialty clinic, Birmingham, Alabama, an amount not to exceed $10,479,000. (4)For research space, Boston, Massachusetts, an amount not to exceed $5,497,000.
 (5)For research space, Charleston, South Carolina, an amount not to exceed $6,581,000. (6)For an outpatient clinic, Daytona Beach, Florida, an amount not to exceed $12,664,000.
 (7)For Chief Business Office Purchased Care office space, Denver, Colorado, an amount not to exceed $17,215,000.
 (8)For an outpatient clinic, Gainesville, Florida, an amount not to exceed $4,686,000. (9)For an outpatient clinic, Hampton Roads, Virginia, an amount not to exceed $18,124,000.
 (10)For research space, Mission Bay, California, an amount not to exceed $23,454,000. (11)For an outpatient clinic, Missoula, Montana, an amount not to exceed $7,130,000.
 (12)For an outpatient clinic, Northern Colorado, Colorado, an amount not to exceed $8,776,000. (13)For an outpatient clinic, Ocala, Florida, an amount not to exceed $5,279,000.
 (14)For an outpatient clinic, Oxnard, California, an amount not to exceed $6,297,000. (15)For an outpatient clinic, Pike County, Georgia, an amount not to exceed $5,757,000.
 (16)For an outpatient clinic, Portland, Maine, an amount not to exceed $6,846,000. (17)For an outpatient clinic, Raleigh, North Carolina, an amount not to exceed $21,607,000.
 (18)For an outpatient clinic, Santa Rosa, California, an amount not to exceed $6,498,000. (19)For a replacement outpatient clinic, Corpus Christi, Texas, an amount not to exceed $7,452,000.
 (20)For a replacement outpatient clinic, Jacksonville, Florida, an amount not to exceed $18,136,000. (21)For a replacement outpatient clinic, Pontiac, Michigan, an amount not to exceed $4,532,000.
 (22)For a replacement outpatient clinic, phase II, Rochester, New York, an amount not to exceed $6,901,000.
 (23)For a replacement outpatient clinic, Tampa, Florida, an amount not to exceed $10,568,000. (24)For a replacement outpatient clinic, Terre Haute, Indiana, an amount not to exceed $4,475,000.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2018 or the year in which funds are appropriated for the Medical Facilities account $243,018,000 for the leases authorized in subsection (a).
			